IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30602
                           Summary Calendar



PAUL O. IWENJIORA,

                                          Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                          Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-2899
                        - - - - - - - - - -
                          December 2, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Federal immigration detainee Paul O. Iwenjiora, no. 09915-

265, appeals the district court’s dismissal of his 28 U.S.C.

§ 2241 petition and request for a stay or suspension of

deportation for lack of jurisdiction and for failure to exhaust

administrative remedies.

     Iwenjiora does not argue whether the district court erred by

dismissing his federal habeas petition due to lack of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30602
                                -2-

jurisdiction and for failure to exhaust administrative remedies,

which is the only proper issue for appeal.   See Searcy v. Houston

Lighting & Power Co., 907 F.2d 562, 564 (5th Cir. 1990).      Rather,

Iwenjiora argues on appeal the merits of the issues he raised in

his originally filed petition.   Because Iwenjiora does not

address the proper issue for review, he has abandoned it.        See

Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Because Iwenjiora fails to address the proper issue for

appeal, his appeal is DISMISSED as frivolous.     See 5th Cir.

R. 42.2.

     We caution Iwenjiora that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Iwenjiora is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.